141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Roland ROGERS, Appellant.
No. 97-3621.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 3, 1998.Filed Feb. 12, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Roland Rogers pleaded guilty to possessing crack cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A), and to possessing cocaine with intent to distribute, in violation of section 841(a)(1).  Although Rogers objected to the use of the Guidelines for crack cocaine, rather than for cocaine, arguing the heightened crack cocaine penalties violated his Fifth Amendment right to equal protection, the district court1 denied the objection and sentenced Rogers to two concurrent terms of 121 months imprisonment, and five years supervised release.  Rogers now appeals, and we affirm, because Rogers's challenge is foreclosed by our prior decisions upholding the constitutionality of the 100-to-1 ratio.  See, e.g., United States v. Carter, 91 F.3d 1196, 1197-99 (8th Cir.1996) (per curiam);  United States v. Jackson, 67 F.3d 1359, 1367 (8th Cir.1995), cert. denied, 116 S.Ct. 1684 (1996).


2
Accordingly, we affirm the judgment of the district court.


3
A true copy.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri